{¶ 36} I would overrule Plaintiff-Appellant's second assignment of error on the authority of Hunter v. Pittsburgh
(1907), 208 U.S. 161, 28 S.Ct. 40, 52 L.Ed. 151, which held that the powers a state confers by law on its political subdivisions may be granted or denied in the state's absolute discretion.Hunter involved a due process challenge, but the principle it announced applies as well to an equal protection challenge to a state's decision to deny a power to one class of its political subdivisions that it permits another class to exercise, which is Plaintiff-Appellant's particular challenge to R.C. 519.211. *Page 513